 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   TOY TERRELL SMITH,                              Case No. 1:16-cv-01924-LJO-JDP
12                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS THAT
13         v.                                        PLAINTIFF’S MOTION TO DISMISS BE
                                                     GRANTED AND THAT DEFENDANT
14   J. TORRES and M. HOGGARD,                       ACEBEDO’S MOTION FOR SUMMARY
                                                     JUDGMENT BE DENIED AS MOOT
15                Defendants.
                                                     (ECF No. 53)
16

17

18          Toy Terrell Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to
20   a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On November 20, 2018, the magistrate judge entered findings and recommendations,
22   recommending that: (1) Plaintiff’s motion to dismiss claims against J. Acebedo (ECF No. 52)
23   be granted; (2) the claims against defendant J. Acebedo be dismissed without prejudice; and (3)
24   Defendant J. Acebedo’s motion for summary judgment (ECF No. 39) be denied as moot.
25   (ECF No. 53.) The parties given an opportunity to object to the findings and recommendations.
26   (See id.) No objections were filed.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                    1
 1   the Court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, IT IS ORDERED that:
 4          1.     The findings and recommendations issued by the magistrate judge on November
 5                 20, 2018 (ECF No. 53) are adopted in full;
 6          2.     Plaintiff’s motion to dismiss claims against J. Acebedo (ECF No. 52) is granted;
 7          3.     The claims against defendant J. Acebedo are dismissed without prejudice; and
 8          4.     Defendant J. Acebedo’s motion for summary judgment (ECF No. 39) is denied
 9                 as moot.
10
     IT IS SO ORDERED.
11

12      Dated:    December 11, 2018                      /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
